Citation Nr: 0918168	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1962 to 
July 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for a left leg disability.

In October 2006, the Board remanded the matters to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim 
(as reflected in the April 2007 and June 2008 supplemental 
statements of the case) and returned this matter to the 
Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a left leg 
injury was manifested during active service, was manifested 
within the first post-service year, or was developed as a 
result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

A left leg injury was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in September 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2003 and November 2006.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and post-service VA treatment 
records pertaining to his claimed left leg injury have been 
obtained and associated with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's claimed left leg disability 
may be associated with his military service.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from a left 
leg disability as a result of his active military service, 
including an in-service injury.  Considering the claim in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Service treatment records, including July 1962 enlistment 
examination and June 1965 separation examination reports, are 
silent for any complaints or findings of a left leg injury or 
disability.

In a private cardiology examination report dated in April 
1999, the Veteran was silent for any knee complaints.  It was 
noted that the Veteran exercised frequently, and was 
physically active, walking at least two miles a day.  It was 
also noted that a bone scan from November 1998 was negative. 

In private examination reports dated in April 1994, May 1995, 
May 1996, June 1998, and February 2000, the Veteran had no 
complaints of knee pain and the physician noted full range of 
motion of all extremities.  

In a private treatment note dated in September 2003, the 
Veteran complained of left leg numbness.  He stated that 
while he was in service he did 30+ jumps and on one occasion, 
he hit the ground so hard that his knees doubled up and hit 
him in the face, turned him a flip, and knocked him out.  
Ever since then, when he turned his leg a certain way, it 
would go numb.  If he turned it back the other way, it would 
be fine.   The physician noted intermittent numbness 
depending on the way the leg was placed, and that the problem 
was to be addressed by the VA. 

In a September 2005 VA new patient treatment note, the 
Veteran complained of left knee pain.  He stated he had 
injured the knee while in service, landing in a drop zone in 
July.  He stated he could not stand on it and that he went to 
sick call.  After he reported, he had to walk a 20 mile 
march.  More recently, about six months prior to the 
examination, the Veteran stated he fell of off a truck.  He 
broke his left finger and elbow and re-injured his knee.  The 
physician noted crepitus of the left knee, and negative 
anterior and posterior drawer test.  An October 2005 addendum 
noted the x-ray results revealed degenerative changes (i.e. 
arthritis). 

In a January 2006 VA physical therapy consult, the Veteran 
complained of left knee pain from a previous fall four months 
prior when his knee gave away on steps and he broke a finger 
and bruised his elbow.  The diagnosis listed degenerative 
joint disease, with the date of onset as long term, but worse 
since fourth months prior with the exacerbation of knee pain.  
The Veteran's chief complaint was left knee pain going down 
steps.  The physical therapist noted the Veteran's ability to 
stand, sit, walk, and rise from chair within normal limits, 
and his impaired ability to squat and use stairs.  Hip 
motion, knee flexion, and knee extension were also within 
normal limits.  The knee was not tender or swollen, however 
there was crepitus.  The Veteran was placed on an exercise 
program.  

The Veteran submitted a statement dated in January 2005, in 
which he repeated his claim that he injured his knee in 
service and was placed in sick call at Fort Campbell.  He 
stated he was treated and released on restricted duty.  The 
Veteran submitted names of individuals who could corroborate 
these events.  

VA attempted to contact the individuals and received a 
statement from the Veteran's former fellow serviceman, M. M., 
dated in September 2005.  M. M. stated that at the time the 
Veteran claimed the injury took place, he was stationed in 
Okinawa.  However, M. M. did remember that in 1963 he and the 
Veteran co-owned a 1956 Pontiac Convertible which the Veteran 
totaled on one of his many weekend trips home to Georgia from 
Fort Campbell, Kentucky.  According to M. M., the Veteran 
hurt his leg at that time.

The Veteran submitted another statement dated in August 2008, 
in which he stated that he was in the process of getting more 
up-to-date information concerning his left leg.  He also 
stated that there were a couple of mistakes made by himself 
about the injury, including the fact that he hurt his leg in 
1963 and not 1964, and that he was "trying to put all this 
together again."  

In this case, service treatment records do not show that the 
Veteran had any complaint, treatment, or diagnosis of a left 
leg injury during active service.  Evidence of a diagnosis of 
a left leg disability is first shown in October 2005 almost 
40 years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Although the Veteran's buddy statement does 
reveal that there may have been a knee injury in service, 
albeit different from the Veteran's claimed injury, the 
medical evidence is silent for any left leg injury.  
Furthermore, there continues to be no competent medical 
evidence relating the post-service diagnosis of a left leg 
disability to any established event in service.  

The Board has also considered the assertions the Veteran and 
his representative have advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current left leg disability is 
associated with military service, this claim turns on medical 
matters-a diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for a left leg disability must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).




ORDER

Entitlement to service connection for a left leg disability 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


